ON MOTION
LINN, Circuit Judge.

ORDER

Regina K. Murry moves for reconsideration of this court’s December 12, 2003 order dismissing her petition for review for failure to file a brief, with a corrected informal brief attached. Murry also moves to stay her removal.
Concerning the brief, Murry has now submitted an informal brief on the correct form. Thus, reinstatement of her petition for review is proper. However, Murry has not met her burden to obtain a stay of her removal.
Accordingly,
IT IS ORDERED THAT:
(1) Murry’s motion for reconsideration is granted. The court’s dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated. The General Services Administration’s brief is due within 40 days of the date of filing of this order.
(2) Murry’s motion for a stay is denied.